95 F.3d 1335
UNITED STATES of America, Plaintiff-Appellee,v.Harold Leon McGHEE, Defendant-Appellant.
No. 95-6323.
United States Court of Appeals,Sixth Circuit.
Sept. 19, 1996.

Prior report:  87 F.3d 184.
Before:  MERRITT, Chief Judge;  KENNEDY, MARTIN, NELSON, RYAN, BOGGS, NORRIS, SUHRHEINRICH, SILER, BATCHELDER, DAUGHTREY, MOORE and COLE, Circuit Judges.

ORDER

1
A majority of the Judges of this Court in regular active service have voted for rehearing of this case en banc.  Sixth Circuit Rule 14 provides as follows:


2
The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal.


3
Accordingly, it is ORDERED that the previous decision and judgment of this court are vacated, the mandate is stayed and the case is restored to the docket as a pending appeal.


4
It is further ORDERED that the appellant file a supplemental brief not later than Monday, October 21, 1996, and the appellee file a supplemental brief not later than Monday, December 23, 1996.  Reargument will be scheduled for Wednesday, March 12, 1997.